Opinion issued October 1, 2013




                                         In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                               ————————————
                                  NO. 01-13-00376-CV
                               ———————————
                    IN RE AUSTIN INDUSTRIAL, INC., Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relator, Austin Industrial, Inc., filed a petition for writ of mandamus on May

3, 2013. 1 The relator subsequently informed this Court that it had settled the

dispute and filed an unopposed motion to dismiss the petition on July 3, 2013.




1
      The underlying proceeding is Austin Industrial, Inc. v. Gossett, No. 2012-41532
      (151st District Court, Harris County, Tex.), the Honorable Mike Engelhart
      presiding.
Accordingly, we dismiss the petition for writ of mandamus. Any pending motions

are dismissed as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Massengale.




                                           2